Citation Nr: 0703399	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic vaginitis with a history of cervicitis and 
abnormal pap smears.  

2.  Entitlement to an initial compensable disability rating 
for stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to October 
1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which adjudicated the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased (compensable) disability 
ratings for her service-connected chronic vaginitis with 
history of cervicitis and abnormal pap smears as well as her 
stress incontinence.  Unfortunately, the Board finds that 
additional development is needed before it can adjudicate 
these claims.  

The veteran's disability due to chronic vaginitis with 
history of cervicitis and abnormal pap smears has been rated 
under Diagnostic Code (DC) 7611.  38 C.F.R. § 4.116 (2006).  
Under a General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, a 10 percent rating 
is assigned if symptoms require continuous treatment, while a 
30 percent rating requires symptoms not controlled by 
continuous treatment.  Id.

In this case, the record shows that the veteran has been on 
various medications and has been treated for vaginitis.  
However, it is unclear from the record whether the medication 
she is on has been prescribed to control her vaginitis, and, 
if so, whether such treatment is continuous.  The Board notes 
that a June 2005 VA examination report cites the results of 
recent pap smears, but does not address whether the veteran 
requires continuous treatment for her vaginitis.  Therefore, 
the veteran should be afforded a VA examination to address 
this aspect of her disability due to chronic vaginitis with 
history of cervicitis and abnormal pap smears.  

With respect to the veteran's disability due to stress 
incontinence, the veteran argues that she should be rated 
under the criteria for both urine leakage and urinary 
frequency.  Urine leakage is rated based on the wearing of 
absorbent materials and how many times a day the material 
must be changed.  Urinary frequency is rated based on daytime 
voiding intervals and how many times one awakens to void 
during the night.  38 C.F.R. § 4.115b (2006).  Therefore, the 
VA examiner should address whether the veteran wears 
absorbent materials, and, if so, how many times a day the 
material must be changed.  The examiner should also report 
the veteran's daytime voiding intervals as well as the number 
of times she awakens to void during the night.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA gynecological examination to 
determine the severity of her 
disabilities involving: (a) chronic 
vaginitis with history of cervicitis and 
abnormal pap smears; and (b) stress 
incontinence .  All necessary studies and 
tests should be conducted.  The veteran's 
claims file should be made available to 
the examiner for review.  Following an 
examination, and a review of the claims 
file, the examiner should indicate 
whether the veteran's vaginitis requires, 
or does not require, continuous 
treatment.  

Next, the examiner should determine 
whether the veteran requires the use of 
an appliance or the wearing of absorbent 
materials and, if so, how many times a 
day the material must be changed.  
Lastly, the examiner should comment on 
the veteran's daytime voiding intervals 
as well as how often she awakens to void 
during the night.  Based on a review of 
the record and an examination, the 
examiner should also comment, if possible 
(but not required by this remand), on the 
validity of the veteran's complaints.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted in full, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


